DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190217823 by Giraud et al. (hereinafter “Giraud ‘823”) in view of U.S. Patent Application Publication 20180086316 by Trebouet et al., WO2017202562A1 by Giraud (hereinafter “Giraud ‘562”), and U.S. Patent Application Publication 20170313287 by Davies et al.
As to claim 1, Giraud ‘823 teaches a washing device comprising a nozzle portion 3 (fig. 3) reciprocally movable between an accommodating position (fig. 3) and a washing position (fig. 6), wherein the device is configured to wash a surface of an external washing target 30 by supplying fluid to the nozzle portion, moving the nozzle portion from the accommodating position to the washing position using pressure of the 
Giraud ‘823 does not teach that its nozzle portion is configured to reciprocate along a curved or bent path.  However, one of ordinary skill in the art would have recognized as obvious to modify the device of Giraud ‘823 to have its nozzle reciprocate in along a curved or bent path.  Trebouet teaches a washing device and further teaches that a nozzle portion translating along a curved path allows for fluid to be sprayed over the whole of the washing target to dislodge different pieces of dirt that may be encrusted on the washing target (paras. 120, 125; fig. 2).  Giraud ‘562 teaches a washing device with a nozzle portion 5 that reciprocates along a curved path between accommodating and washing positions (figs. 1 and 2).  Giraud ‘562 further teaches that the curved path allows the nozzle portion to be opposite the washing target for efficient cleaning and also allows for use of a containment wall  to recover cleaning liquid to reduce consumption of the liquid (para. 92).  Davies teaches a washing device and further teaches that positioning a nozzle portion so that it travels along an arc (i.e. a curved path) allows it to be positioned opposite the washing target so that the cleaning fluid may be evenly distributed on the washing target (para. 81).
One of ordinary skill in the art would have been motivated to modify the washing device taught by Giraud ‘823 so that its nozzle portion reciprocates along a curved or bent path to realize the benefits taught by Trebouet, Giraud ‘562, and/or Davies.  Trebouet, Giraud ‘562, and Davies all suggest that a nozzle portion being moved 
As to claim 2, Giraud ‘823 teaches that when the nozzle portion 3 is at the accommodating position (fig. 3), the nozzle portion is in an accommodating portion 1 on a backside of the washing target, and when the nozzle portion 3 is at the washing position (fig. 6), the spray port 8,9 is located outward of the surface of the washing target.
As to claim 3, Giraud ‘823 teaches that the accommodating portion 1 (fig. 3) is defined by a region surrounded by an outer wall (fig. 3, see also fig. 10) to which the washing target is attached and is exposed to the outside.  While Giraud ‘823 does not 
As to claim 4, Giraud ‘823 teaches that when the nozzle portion 3 is at the accommodating position it is hidden by an outer wall to which the washing target is attached (fig. 3).
As to claim 5, Giraud ‘823 teaches that the washing target 30 is one of a camera and a sensor (para. 61), and the nozzle portion washed the sensor using the fluid (para. 61).
As to claim 6, Giraud ‘823 teaches a tubular portion 1, which would be curved upon the obvious modification discussed above, connected to a pipe portion (at 11, fig. 3); and an urging portion (spring 4) that applies an urging force to return the nozzle portion, wherein the nozzle portion would have a curved shape upon the obvious modification discussed above, and the nozzle portion moves in a manner projecting from the tubular portion to the washing position when supplied with the fluid (para. 85).
As to claim 7, Giraud ‘823 teaches a device body 1 that supports the nozzle portion 3 (fig. 3); and an urging portion 4 that applies an urging force to return the nozzle portion, wherein the nozzle portion is connected to a pipe is connected to a pipe portion that supplied the fluid (via connection 11), the nozzle portion 3 is configured such that when it is supplied with fluid it moves along a path, that would be curved upon the obvious modification discussed above, to reach the washing position (see para. 85).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711